Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1 (Claims 1-3) in the reply filed on 11/15/21 is acknowledged.  The traversal is on the ground(s) that “Reconsideration and withdrawal of the election requirement is requested, particularly in view of the newly presented claims that do not recite the "combination valve." Moreover, since the combination valve includes the pressure compensating valve and the pressure compensator of claims 1-3 unity of invention exists, rendering the election improper.” This is not found persuasive because Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a valve device having an inlet port of an inlet side for supplying a hydraulic consumer with hydraulic fluid, wherein said hydraulic consumer can be connected to the inlet port, an outlet port of an outlet side for discharging pressurized fluid from the connectable consumer, wherein, depending on the direction of actuation of this consumer, the inlet side becomes the outlet side and the outlet side becomes the inlet side,  a pressure supply port, and a return port, characterized in that a pressure regulating device is acting on the respective inlet side and a volume flow regulating device is acting on the respective outlet side, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 1642035. Applicant’s further argument “since the combination valve includes the pressure compensating valve and the pressure compensator of claims 1-3 unity of invention exists, rendering the election improper” is likewise not persuasive as the claims (1-3 vs 4-10) are directed to separate inventions with different arrangements. Applicant’s further argues “New claims 11-21 read on the elected subject matter. Claim 11 (corresponding to original claim 2) is patentably distinguishable over EP 1642035 to provide unity of . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/21. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PV” has been used to designate both “3/2 proportional spool valve” and “proportional valve”.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “DRV” has been used to designate both “3/2 proportional spool valve” and “proportional solenoid”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 6 recites in part “a hydraulic consumer”. This is indefinite. Claim 11, line 2 has already introduced “a hydraulic consumer”. This is again referenced for example at line 3 as “the hydraulic consumer”. Is line 6 introducing a second hydraulic consumer or referring to the same hydraulic consumer already recited? What are the metes and bounds of the instant invention?	
Claim 11, lines 12-13 recite “a pressure regulator selectively acting on the first valve port and the second valve port when each of the first and second valve ports acts as the valve inlet”. This indefinite. As currently presented and as best understood, the claim limitation of a singular “pressure regulator selectively acting on the first valve port and the second valve port” appears to be indefinite and does not appear to be supported by the original disclosure. At p. 8 of the specification filed 8/18/20, 
Claim 11, lines 14-15 recite “a volume flow regulator selectively acting on the first valve port and the second valve port when each of the first and second valve ports acts as the valve outlet”. As currently presented and as best understood, the claim limitation of a singular “a volume flow regulator selectively acting on the first valve port and the second valve port” appears to be indefinite and does not appear to be supported by the original disclosure. At p. 9 of the specification filed 8/18/20, the specification recites for example “The pressure regulating valve DRV, shown on the right in Fig. 1, then forms the pressure regulator and the combination, shown on the left, of proportional valve PV with the pressure compensator DW forms the flow regulator.”. From Fig. 1, each of the two sides of the hydraulic consumer A have a respective “volume flow regulator” (with PV and DW) but a singular “a volume flow regulator selectively acting on the first valve port and the second valve port”, as currently claimed, does not appear to be supported. Are the claims directed to two such instances of a “volume flow regulator”? What are the metes and bounds of the instant invention?
Claim 11 recites the limitation "the flow regulator" in line 23.  There is insufficient antecedent basis for this limitation in the claim. It may be this is referring to the --volume-- flow regulator established in line 14.
Claim 11, lines 18-24 recite “when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as the 
Claim 11, lines 18-20 recite in part “when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as the pressure regulator”. This is indefinite. Related to the 112(b) rejection above, “the pressure regulator” being the “first pressure regulating valve” does not satisfy the earlier claim language of “a pressure regulator selectively acting on the first valve port and the second valve port” as neither valve DRV in Fig. 1 is shown as meeting this claim language. By further claiming “the first pressure regulating valve” as the “the pressure regulator” alone this issue is further muddied. What are the metes and bounds of the instant invention?
Claim 11, lines 20-22 recite in part “when a predetermined set pressure is exceeded at the second pressure regulating valve the fluid flow direction reverses”. This is indefinite. What has been “reversed” and with respect to what? What are the metes and bounds of the instant invention?
Claim 11, lines 23-24 recite in part “the second pressure compensator operates the flow regulator in a direction of the return port”. This is indefinite. As best understood, “the flow regulator” is supposed to be referring to a combination of PV and DW (please see the above 112(b) rejection). However the second pressure compensator would be one of the two instances of valve DW, as best understood from Fig. 1 and its description. The valve acting upon itself is not understood. Is this 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (DE 102012203390 A1).
Regarding Claim 11,
A valve device, comprising: 
a first valve port (ex. with 14, Fig. 4) connectable to a hydraulic consumer (11) capable of acting as a valve inlet supplying pressurized hydraulic fluid to a first consumer port of the hydraulic consumer and capable of acting as a valve outlet discharging pressurized hydraulic fluid from the first consumer port;
a second valve port (ex. with 15) connectable to a hydraulic consumer capable of acting as the valve inlet supplying pressurized hydraulic fluid to a second consumer port of the hydraulic consumer and capable of acting as a valve outlet discharging pressurized hydraulic fluid from the second consumer port; 

a return port (with 73) connected to the first valve port and the second valve port; 
a pressure regulator (20 or 21) selectively acting on the first valve port and the second valve port when each of the first and second valve ports acts as the valve inlet; 
a volume flow regulator (51b or 51a) selectively acting on the first valve port and the second valve port when each of the first and second valve ports acts as the valve outlet; and 
first (22; or 50) and second (23; or 50) proportional valves , first (20) and second (21) pressure regulating valves and first (51a) and second (51b) pressure compensators connected to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction (ex. fluid supplied from pump 16 via 71 to 14) the first pressure regulating valve (20) operates as the pressure regulator and such that when the second valve port operates as the outlet (ex. fluid is exhausted from 11 to 15) and when a predetermined set pressure is exceeded at the second pressure regulating valve (ex. downstream of 21) the fluid flow direction reverses (fluid is exhausted via 23) and fluid pressure is discharged via the second proportional valve and the second pressure compensator (51b) operates the flow regulator in a direction of the return port (to 23 to 74; or 50 to 74).
Regarding Claim 12,
A valve device according to claim 11 wherein 
the first (20) and second (21) pressure regulating valves are proportional spool valves controlled by proportional magnets permitting setting the predetermined set pressure at the respective first and second pressure regulating valves (Fig. 4; ex. [031]).
Regarding Claim 13,
A valve device according to claim 12 
wherein the proportional spool valves are 3/2-way proportional spool valves (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verkuilen teaches elements of the instant invention including a valve device comprising a first valve port, a second valve port, a pressure supply port, a return port, a pressure regulator, and a volume flow regulator. Kerckhove teaches elements of the instant invention including a valve device comprising a first valve port, a second valve port, a pressure supply port, a return port, a pressure regulator, and a volume flow regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/F Daniel Lopez/          Primary Examiner, Art Unit 3745